Citation Nr: 1420516	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to April 1965. 

The Veteran died in July 2011.  The appellant is his widow.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied entitlement to service connection for the cause of death for failure to submit new and material evidence.  The Board previously denied the appellant's claim in an August 2005 decision.

The appellant testified before the undersigned Veterans Law Judge at a July 2013 video conference hearing.  A copy of the transcript is associated with the file.

The issue of whether new and material evidence has been submitted with respect to the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the appellant's July 2013 video conference hearing, she alleged that the Veteran flew in and out of Vietnam in early 1962.  The Veteran had stated during various medical examinations that he served overseas, specifically in Okinawa, the Philippines, and Vietnam.  The claims file does not contain the Veteran's personnel records, and as a result there is no way to verify whether the Veteran spent time within Vietnam.  

The Veteran's immediate causes of death are listed as congestive heart failure, ischemic cardiomyopathy, and coronary atherosclerosis.  This suggests potential entitlement under the provisions of 38. C.F.R. § 3.309(e) (2013) if it can be shown that the Veteran served in the Republic of Vietnam, consist with the requirements of 38 C.F.R. § 3.307(a)(6).  As a result, further development is necessary to determine whether the Veteran did in fact serve within Vietnam consistent with § 3.307(a)(6).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire service personnel records, to include requesting any documentation, such as temporary duty orders, that indicate the Veteran's presence in Vietnam.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence. The AMC should also inform the appellant that he can also provide alternative forms of evidence.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant. After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



